                      Case 1:20-cv-05214-JGK Document 9 Filed 10/02/20 Page 1 of 2




JAMES E. JOHNSON                              THE CITY OF NEW YORK                                           Martin Bowe
Corporation Counsel                                                                       Assistant Corporation Counsel
                                             LAW DEPARTMENT                                          Tel: (212) 356-0894
                                                 100 CHURCH STREET
                                                 NEW YORK, NY 10007




                                                                      October 2, 2020
                                 The plaintiff having ignored the Order to produce billing records that should be readily
        VIA ECF                  producible is ordered to produce those records by October 9, 2020. If the plaintiff fails
        Hon. John G. Koeltl      to produce the records by that date, the case may be dismissed for failure to prosecute.
        Daniel Patrick Moynihan  So ordered.
        United States Courthouse                                  /s/ John G. Koeltl
        500 Pearl St.            New York, New York                    John G. Koeltl
        New York, NY 10007-1312  October 2, 2020                          U.S,.D.J.

                         Re:   J.J. obo J.J. v. N.Y.C. Dept. of Educ., 20-cv-05214 (JGK)(SDA)

        Dear Judge Koeltl:

                I am an Assistant Corporation Counsel in the office of Corporation Counsel James E.
        Johnson, attorney for Defendant in the above-referenced action wherein Plaintiff seeks attorneys’
        fees, costs and expenses for legal work on an administrative hearing under the Individuals with
        Disabilities Education Act, 20 U.S.C. § 1400, et seq. (“IDEA”), as well as for this action.

                I write to respectfully request that Plaintiff be ordered to explain why they have failed to
        comply with Your Honor’s Order dated September 25, 2020, directing counsel to provide
        “relevant billing records by 9/29/20.” (ECF No. 7), and to request any other relief the Court may
        deep appropriate, including the immediate provision of billing records by 6:00 p.m. today in the
        event this action is not dismissed. Having not received the billing records by Sept. 29, on Sept.
        30, 2020, at 9:39 a.m., Elizabeth Cordero with my office emailed Ms. Roller and asked
        “Pursuant to the Court’s order, please provide our office with your billing paperwork
        immediately.”

               As of the submission of this letter motion, no response to Ms. Cordero’s email has been
        received, nor have billing records been received.

                 It is ironic that Ms. Roller would proceed in this manner here: a federal action where
        liability is not at issue, and where the core issue to be decided, if the case does not settle, is the
        reasonableness of Ms. Roller’s purported rate of $500.00 per hour for legal services performed
        (four years ago at an administrative proceeding). Defendant submits that if motion practice
        becomes necessary here, this Court should give heavy weight to the type and quality of the legal
          Case 1:20-cv-05214-JGK Document 9 Filed 10/02/20 Page 2 of 2




work exhibited by Plaintiff’s counsel through excessive delay in providing contemporaneous
billing records, and through the unexplained failure to follow this Court’s Order.

        I note that Ms. Roller was working yesterday, as evidenced by the 7:55 p.m. filing in
another IDEA fees-only case pending before Your Honor, of a letter informing the Court that
“After defendant has filed its answer, plaintiff will produce contemporaneous billing records as
exhibits to my Rule 56 motion.” E.M. obo J.R. v. N.Y.C. Dept. of Educ., 20-cv-05610
(JGK)(KNF)(ECF No. 8). However, on Sept. 30, Your Honor had already granted Defendant’s
request to compel. See (ECF No. 7).

        Accordingly, Defendant respectfully requests that the Court (1) order Plaintiff to explain
why they failed to comply with Your Honor’s Order (ECF No. 7), (2) order Plaintiff to provide
billing records by 6:00 p.m. today or face dismissal of this action and to file proof of service by
that hour, and (3) grant Defendant any other relief the Court may deep appropriate.

       Thank you for considering these requests.

                                                     Respectfully submitted,

                                                            /s/
                                                     Martin Bowe
                                                     Assistant Corporation Counsel
cc:    Irina Roller, Esq. (via ECF)




                                                2
